Exhibit 10.2

 
December 29, 2008


VIA EMAIL, FACSIMILE AND FEDERAL EXPRESS


Health Systems Solutions, Inc.
42 W. 39th Street, 6th Floor
New York, New York 10018
Attn: Stan Vashovsky




Re: Proposed Merger between Health Systems Solutions, Inc. and Emageon Inc.


Dear Stan:


With respect to the proposed merger (the “Merger”) evidenced by that certain
Agreement and Plan of Merger, dated as of October 13, 2008 (the “Merger
Agreement”), by and among Health Systems Solutions, Inc., (“HSS”) HSS
Acquisition Corp. and Emageon Inc. (“Emageon”), Stanford International Bank
Limited (“SIBL”) hereby expresses its support for the closing of the Merger on
the terms and conditions contemplated hereby. SIBL acknowledges that, except as
expressly set forth in this letter, that certain Convertible Secured Debenture
Purchase Agreement, dated as of October 12, 2008, by and between HSS and SIBL
(the “Purchase Agreement”) remains in full force and effect.  SIBL remains
committed to fulfilling its obligations under the Purchase Agreement and agrees
to its obligations to fund the Merger in its entirety on February 11, 2009 or
such earlier date as may be agreed between HSS and SIBL. SIBL acknowledges that
HSS has waived the provisions of Section 6.2 of the Merger Agreement as provided
in Amendment No. 1 to the Merger Agreement that is being executed on the date
hereof and hereby consents to the same and to the Amendment No. 1 to the Merger
Agreement; however, no further amendments to, or waivers under, the Merger
Agreement may be made by HSS without SIBL’s prior consent.  SIBL further
acknowledges that in connection with the amendment to the Merger Agreement, HSS
and Emageon will enter into an amendment to that certain Deposit Escrow
Agreement, dated as of October 21, 2008, by and among HSS, Emageon and The Bank
of New York Mellon, as escrow agent (the “Deposit Escrow Agreement”), providing
for the deposit by HSS of $4,000,000 as additional non-refundable security for
an aggregate non-refundable security of $9,000,000 (except as provided in such
amendment to the Deposit Escrow Agreement).  SIBL hereby consents to such
amendment to the Deposit Escrow Agreement and acknowledges that it has made an
advance to HSS that would cover the amount to be deposited thereunder and would
be credited toward its funding obligations under the Purchase Agreement. SIBL
hereby waives the provisions of Sections 6.1(d), (e), (f), (g) and (h) of the
Purchase Agreement (so long as the contemplated officers’ certificates are
executed and delivered), provided that the Merger is consummated, but SIBL’s
obligations to fund are conditioned upon there being no laws or injunctions that
would be violated in connection therewith.  SIBL acknowledges and agrees that it
believes that it will have the ability to timely consummate the financing
contemplated by the Purchase Agreement on February 11, 2009.





 
Very Truly Yours,
     
STANFORD INTERNATIONAL BANK LIMITED
          /s/ James Davis  
Name:
James Davis
 
Title:
Chief Financial Officer


